 425302 NLRB No. 51WASHINGTON GAS LIGHT CO.1On February 1, 1988, Deputy Chief Administrative Law Judge David S.Davidson granted employee Michael D. Stringfellow's motion to intervene for
the purpose of representing his own interests in these proceedings. The Inter-
venor has objected to the judge's ruling not to allow him to represent the inter-
ests of other employees in these proceedings. As the judge noted, there is no
evidence that those employees requested or authorized Stringfellow to rep-
resent their interests. For the reasons stated by the judge, we find no merit
to the Intervenor's objection and affirm the judge's ruling.2The Intervenor subsequently filed a statement of additional authority whichargues that the complaint here should be dismissed in light of a March 6, 1989
Advice Memorandum asserting the General Counsel's position in a case re-
garding the revocation of dues-checkoff authorizations. The General Counsel
filed an opposition to the Intervenor's submission. In view of our disposition
of this case, we deny the Intervenor's motion to dismiss the complaint.Washington Gas Light Company and InternationalUnion of Gas Workers. Case 5±CA±18496April 4, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
DEVANEYUpon a charge filed by the Union on November 14,1986, the General Counsel of the National Labor Rela-
tions Board issued a complaint on March 24, 1987,
against Washington Gas Light Company, the Respond-
ent, alleging that it has violated Section 8(a)(5) and (1)
of the National Labor Relations Act. Copies of the
charge and complaint were duly served on the parties.
On April 8, 1987, the Respondent filed an answer to
the complaint, denying the commission of any unfair
labor practices. On December 16, 1987, the Regional
Director issued an amendment to the complaint, and on
December 23, 1987, the Respondent filed an amended
answer.1On March 11, 1988, the parties filed a stipulation offacts and motion to transfer the case to the Board. The
parties agreed that the stipulation of facts and attached
exhibits constitute the entire record in this case, and
that no oral testimony was necessary or desired by any
of the parties. The parties further waived a hearing be-
fore an administrative law judge and the issuance of an
administrative law judge's decision, and indicated their
desire to submit the case directly to the Board for find-
ings of facts, conclusions of law, and the issuance of
an order. On October 6, 1988, the Board issued an
order approving the stipulation and transferring the
proceeding to the Board. Thereafter, the General Coun-
sel, the Respondent, the Union, and the Intervenor
filed briefs.2The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.On the entire record in this proceeding, the Boardmakes the followingFINDINGSOF
FACTI. JURISDICTIONThe Respondent is a corporation incorporated in theDistrict of Columbia and the Commonwealth of Vir-
ginia with various offices and places of business in the
District of Columbia, the Commonwealth of Virginia,
and the State of Maryland, where it is engaged as a
public utility in the transmission, distribution, and sale
of natural gas and related products. During the 12-
month period preceding the execution of the stipula-
tion, a representative period, the Respondent in the
course and conduct of its business operations derived
gross revenues in excess of $250,000 and purchased
and received at its District of Columbia facilities goods
and materials valued in excess of $50,000 directly
from suppliers located outside the District of Colum-
bia.The parties stipulated, and we find, that the Re-spondent is an employer engaged in commerce within
the meaning of Section 2(2), (6), and (7) of the Act
and that the Union is a labor organization within the
meaning of Section 2(5) of the Act.II. THEALLEGEDUNFAIRLABORPRACTICES
A. The Stipulated FactsThe Respondent and the Union have entered into aseries of collective-bargaining agreements, the most re-
cent of which was effective from June 23, 1986,
through May 31, 1989. Under article I of that agree-
ment, the Union is recognized as the ``sole and exclu-
sive bargaining agent'' for ``all employees of the Com-
pany who are included in the bargaining unit defined
by the National Labor Relations Board in its Notice of
Election ... and Supplemental Decision and Certifi-

cation of Representative dated August 4, 1967.'' At all
times material to this case, the Union has been, and is,
the exclusive bargaining representative of such em-
ployees under Section 9(a) of the Act with respect to
rates of pay, wages, hours, and other terms and condi-
tions of employment.The parties' collective-bargaining agreement alsocontains a dues-checkoff clause, which authorizes the
Respondent to withhold monthly union dues from the
pay of any employee who executes a written authoriza-
tion for such deductions in the form specified in the
collective-bargaining agreement, and also authorizes
the Respondent to forward the amounts deducted to the
Union. On various dates prior to 1986, the Respondent
received dues withholding authorization from the fol-
lowing individuals, each of whom was employed by
the Respondent at a facility located in the Common-
wealth of Virginia at all times material to this case:
Richard G. Anderson, Einstein E. Caicedo, Albert W. 426DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
3The parties stipulated that employee Albert W. Currie was employed bythe Respondent at one of its Virginia facilities at all times material to this case
until he went on terminal leave effective November 1, 1986, followed by his
retirement effective February 1, 1987, and that employee Sharon A. Wood was
employed by the Respondent at one of its Virginia facilities at all times mate-
rial to this case until her resignation from the Respondent's employ effective
November 28, 1986.4The periods of time for which dues were not withheld for each employee,as set forth in the parties' stipulation, are as follows: Anderson (October 1986
to present); Caicedo (May 1987 to present); Currie (July and August 1986, and
November 1986 through January 1987); Dearaway and Moriarty (November
1986 to present); Duncan and Thomas (July and August 1986, October 1986
to present); McBride, McDuffie, and Riley (July and August 1986);
Stringfellow (July 1986 to present); and Wood (September through November
1986).Currie, Edward R. Dearaway, John D. Duncan Jr.,Robert L. McBride, Lester T. McDuffie, Lynn M.
Moriarty, Warren S. Riley, Michael D. Stringfellow,
James P. Thomas, and Sharon A. Wood.3Each author-ization provided as follows:I, the undersigned, employee of the WashingtonGas Light Company, and member of the Inter-
national Union of Gas Workers, hereby request
and authorize the Company to deduct from wages
due me each month hereafter, union dues in ac-
cordance with and in the amount provided by the
Constitution and By-Laws of the International
Union of Gas Workers, in effect at the time of de-
duction, beginning with the month of llll.The amounts deducted under this authorization
shall be paid promptly to the Treasurer of the
International Union of Gas Workers.Unless or until such practice is declared by acourt or governmental authority to be in violation
of the Labor-Management Relations Act of 1947
as amended, this authorization shall remain in ef-
fect and shall be irrevocable, unless I revoke it by
sending written notices to both the Washington
Gas Light Company and the International Union
of Gas Workers, by registered mail during a pe-
riod of five (5) days immediately succeeding (a)
the termination date of the collective bargaining
agreement between such Company and such
Union or (b) any yearly period subsequent to the
date of this authorization, whichever occurs soon-
er in any year, and shall be automatically renewed
as an irrevocable check-off from year to year,
until duly revoked as herein provided, except that
in the event that Section 302 of the Labor-Man-
agement Relations Act of 1947 shall be amended,
modified, or repealed in such manner as to legally
permit the same, this authorization shall thereupon
become irrevocable without any of the limitations
hereinabove set forth. This authorization is en-
tirely voluntary on my part.Each of the 12 employees named above became amember of the Union on or about the date that the em-
ployee executed a dues withholding authorization, ex-
cept employee Sharon A. Wood, who joined the Union
on or about March 30, 1984. The Union's membership
application form, copies of which were executed by
each employee, provided that:[d]esiring to become a member of the Inter-national Union of Gas Workers, I hereby applyfor membership in that organization. I agree to bebound by the obligation of membership and the
laws of the organization. I also understand that
this, my application, is subject to acceptance by
the International Union of Gas Workers. I also au-
thorize the union to represent me in all matters of
collective bargaining.Between June 10 and 26, 1986, each of the 12 em-ployees named above resigned from the Union. Subse-
quent to the date of their resignations, the Respondent
received, from employees Anderson, Caicedo,
Dearaway, Duncan, Moriarty, Stringfellow, Thomas,
and Wood, documents requesting that the Respondent
cease withholding union dues from their pay. The
record does not indicate whether these employees pro-
vided the Union with written notice of these requests.
During various subsequent periods of time, the Re-
spondent has declined to withhold dues from the pay
of these eight employees andÐbased on its belief and
understanding that each had resigned from the
UnionÐfrom the pay of employees Currie, McBride,
McDuffie, and Riley as well.4B. Contentions of the PartiesThe General Counsel argues that the Respondent'scollective-bargaining agreement required it to continue
to withhold union dues unless and until the authoriza-
tions were revoked by written notice sent to the Re-
spondent and the Union within 5 days after the collec-
tive-bargaining agreement's termination date or the
yearly anniversary of the date the authorization was
executed±-a condition which concededly was not satis-
fied in this case.The General Counsel further argues that a dueswithholding authorization is a contract between an em-
ployee and his employer and that a resignation of
union membership ordinarily does not revoke a check-
off authorization. Although the General Counsel agrees
that an authorization is automatically revoked upon
resignation from union membership if union member-
ship was a quid pro quo for the authorization, the Gen-
eral Counsel argues that the authorizations at issue in
this case do not fall within that exception because the
authorization forms do not refer to union membership.
The Charging Party generally makes the same argu-
ments in support of the General Counsel's position.The Respondent argues that it was not required towithhold dues from the pay of the 12 employees after
they resigned from the Union. In this regard, the Re- 427WASHINGTON GAS LIGHT CO.5Under the laws of the Commonwealth of Virginia, an employer may not,as a condition of employment or continuation of employment, require any per-
son to: become or remain a member of a labor organization, abstain or refrain
from membership in a labor organization, or ``pay any dues, fee or other
charges of any kind to any labor union or labor organization.'' Va. Code 40.
1±58 et seq.6302 NLRB 322 (1991).7See NLRB v. Postal Service, 833 F.2d 1195 (6th Cir. 1987); NLRB v. Post-al Service, 827 F.2d 548 (9th Cir. 1987).8Metropolitan Edison Co. v. NLRB, 460 U.S. 693, 708 (1983).9In Lockheed, the Board left open the question of how its waiver rule wouldapply in the context of a lawful union-security provision. In the absence of
a union-security clause requiring union membership here, the Lockheed test isapplicable to this case.spondent asserts that the reference in the authorizationform to ``union dues'' and the signer's status as a
``member'' of the Union indicated that the payment of
dues was a quid pro quo for union membership, citing
Eagle Signal Industrial Controls, 268 NLRB 635(1984). The Respondent also argues that, because Vir-
ginia is a right-to-work state in which compulsory dues
payments are unlawful, the 12 employees' dues could
only be a quid pro quo for membership in the Union.5Therefore, the Respondent claims that, as a matter of
law, the authorizations were automatically revoked at
the time the employees resigned their union member-
ship. The Intervenor generally supports the Respond-
ent's position.C. DiscussionIn Electrical Workers IBEW Local 2088 (LockheedSpace Operations),6the Board acknowledged judicialcriticism of the Eagle Signal analysis7and set forth anew test for determining the effect of an employee's
resignation from union membership on that employee's
dues-checkoff authorization. The Board in Lockheedfound that an employee may voluntarily agree to con-
tinue paying dues pursuant to a checkoff authorization
even after resignation of union membership. In fash-
ioning a test to determine whether an employee has in
fact agreed to do so, the Board recognized the fun-
damental policies under the Act guaranteeing employ-
ees the right to refrain from belonging to and assisting
a union, as well as the principle set forth by the Su-
preme Court that waiver of such statutory rights must
be clear and unmistakable.8In order to give full effectto these fundamental labor policies, the Board stated
that it wouldconstrue language relating to a checkoff author-ization's irrevocabilityÐi.e., language specifying
an irrevocable duration for either 1 year from thedate of the authorization's execution or on the ex-piration of the existing collective-bargaining
agreementÐas pertaining only to the method bywhich dues payments will be made so long asdues payments are properly owing. We shall notread it as, by itself, a promise to pay dues beyond
the term in which an employee is liable for dues
on some other basis. Explicit language within the
checkoff authorization clearly setting forth an ob-
ligation to pay dues even in the absence of union
membership will be required to establish that the
employee had bound himself or herself to pay thedues even after resignation of membership. [302
NLRB at 228±229.]9Applying the analysis of Lockheed to the stipulatedfacts in this case, we find that the General Counsel has
failed to show that the dues-checkoff authorizations the
12 employees signed obligated them to pay dues after
they effectively resigned union membership. As in
Lockheed, all that the 12 employees here clearlyagreed to do was to allow certain sums to be deducted
from their wages and remitted to the Respondent for
payment of their ``union dues.'' They did not clearly
agree to have deductions made even after they had
submitted their resignation from union membership.
We thus find that these partial wage assignments made
by Richard G. Anderson, Einstein E. Caicedo, Albert
W. Currie, Edward R. Dearaway, John D. Duncan Jr.,
Robert L. McBride, Lester T. McDuffie, Lynn M.
Moriarty, Warren S. Riley, Michael D. Stringfellow,
James P. Thomas, and Sharon A. Wood were condi-
tioned on their union membership and were revoked
when they ceased being union members. We therefore
find that the Respondent's failure to deduct and remit
monthly dues for these employees after they resigned
union membership did not violate Section 8(a)(1) and
(5) of the Act. Accordingly, we shall dismiss the com-
plaint.ORDERThe complaint is dismissed.